RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT is entered into as of December 8, 2008, between Joy Global Inc.
(the “Company”) and (the “Employee”). In consideration of the mutual promises
and covenants made in this Agreement and the mutual benefits to be derived from
this Agreement, the Company and the Employee agree as follows:

 

Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Employee restricted stock units (the “Restricted
Stock Units”) as of December 8, 2008, (the “Grant Date”). This grant constitutes
an “other stock-based award” under Section 8 of the Plan. Capitalized terms not
defined in this Agreement have the meanings given to them in the Plan.

 

 

1.

Vesting.

 

 

(a)

Subject to the provisions of Paragraph 5(a) of this Agreement, the Restricted
Stock Units will vest, become non-forfeitable and be settled as follows:
one-third on December 8, 2011, (with fractional units rounded up to the next
whole unit); one-third on December 8, 2012, (with fractional units rounded up to
the next whole unit); and the remainder on December 8, 2013, (each such date, an
“Original Settlement Date” with respect to the applicable units).

 

 

(b)

If for any reason the Employee does not sign and return to the Company a duly
executed original of this Agreement by 5:00 p.m. Milwaukee time on

December 7, 2009, then (1) the Employee shall be considered to have declined the
grant of the Restricted Stock Units, (2) the Company’s grant of the Restricted
Stock Units shall be deemed automatically rescinded and the Restricted Stock
Units shall be null and void and (3) the Employee’s execution of this Agreement
after such time shall have no legal effect and the Company shall not be bound by
any such execution.

 

2.         Restriction Period. The Restriction Period with respect to each
Restricted Stock Unit is the time between the Grant Date and the date such
Restricted Stock Unit vests.

 

3.         No Shareholder Rights Before Settlement. The Employee shall not be
entitled to any rights or privileges of ownership of shares of Common Stock with
respect to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Employee in settlement of such Restricted Stock Unit
pursuant to this Agreement.

 

4.         Dividends. On each payment date with respect to any dividend or
distribution to holders of Common Stock with a record date occurring during a
Restriction Period, the Employee will be credited with additional Restricted
Stock Units (rounded to the nearest whole unit) having a value equal to the
amount of the dividend or distribution that would have been payable with respect
to the unvested Restricted Stock Units if they had been actual shares of Common
Stock on such record date, based on the Fair Market Value of a share of Common
Stock on the applicable payment date. Such additional Restricted Stock Units
shall also be

 

1

 



 

--------------------------------------------------------------------------------

credited with additional Restricted Stock Units as further dividends or
distributions are declared, and all such additional Restricted Stock Units shall
be subject to the same restrictions and conditions as the Restricted Stock Units
with respect to which they were credited.

 

 

5.

Forfeiture and Settlement of Units.

 

 

(a)

If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
Disability, the Restricted Stock Units shall become non-forfeitable; and
provided further that if such Termination of Employment is due to Retirement,
the Committee shall have the discretion to determine as of the date of such
Retirement that any Restricted Stock Units that had not become non-forfeitable
prior to the date of such Termination of Employment due to Retirement shall
become non-forfeitable. If the Restricted Stock Units become nonforfeitable on
account of the Employee’s death or Disability (provided that, on account of the
Disability, the Employee is disabled within the meaning of Section 409A(a)(2)(C)
of the Code and the regulations thereunder) (a “409A Disability”), the
Restricted Stock Units shall be settled as soon as practicable (but no more than
30 days) after the Employee’s death or the 409A Disability. If the Restricted
Stock Units become nonforfeitable on account of Disability (other than a 409A
Disability) or, in the discretion of the Committee, on account of Retirement,
the Restricted Stock Units shall continue to vest and be settled in accordance
with the schedule in Paragraph 1 of this Agreement. If, in the event of the
Employee’s death, the Employee fails to designate a beneficiary, or if the
designated beneficiary of the Employee dies before the Employee dies or before
the complete payment of the amounts payable under this Agreement, the amounts to
be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Employee and the
beneficiary.

 

 

(b)

Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this Agreement
and subject to Paragraph 11 of this Agreement, each Restricted Stock Unit shall
be settled at the end of the Restriction Period applicable to such Restricted
Stock Unit. Each Restricted Stock Unit settled pursuant to this Paragraph 5
shall be settled by delivery of one share of Common Stock. Any fractional
Restricted Stock Units shall be rounded to the nearest whole number.

 

 

6.

Change in Control and Corporate Events.

 

 

(a)

Notwithstanding any other provision of this Agreement (but subject to Paragraph
11 of this Agreement), in the event of a Change in Control (unless such Change
in Control does not qualify as an event described in Section 409A(a)(2)(A)(v) of
the Code and the regulations thereunder), all outstanding Restricted Stock Units
held by the Employee on the effective date of the Change in Control, whether or
not then vested, shall be settled as soon as practicable (but no more than 30
days)

 

2

 



 

--------------------------------------------------------------------------------

after the Change in Control by payment to the Employee of an amount in cash
equal to the Fair Market Value of a share of Common Stock on the date of the
Change in Control times the number of such Restricted Stock Units.

 

 

(b)

In the event of a stock split, spin-off, or other distribution of stock or
property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), the number of Restricted Stock Units subject to the award shall be
equitably adjusted by the Committee as it determines to be appropriate in its
sole discretion; provided, however, that the number of Restricted Stock Units
subject to the award shall always be a whole number. In the event of any other
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), or a corporate transaction,
such as any merger, consolidation, or separation, or any partial or complete
liquidation of the Company, the number and kind of Restricted Stock Units
subject to the award may be adjusted by the Board or Committee as the Board or
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Restricted Stock Units subject to the award shall
always be a whole number. The determination of the Board or Committee regarding
any adjustment will be final and conclusive.

 

7.         Nontransferability. Restricted Stock Units granted under this
Agreement are not transferable by the Employee, whether voluntarily or
involuntarily, by operation of law or otherwise, during the Restriction Period,
except as provided in the Plan. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of the Restricted Stock Units made, or
any attachment, execution, garnishment, or lien issued against or placed upon
the Restricted Stock Units, except as provided in the Plan, shall be void.

 

8.         Administration. This Agreement and the rights of the Employee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Employee.

 

9.         Taxes and Withholdings. No later than the applicable date of
settlement of the Restricted Stock Units, the Employee shall pay to the Company
or make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes, and any non-U.S. taxes applicable to the
Employee, of any kind required by law to be withheld upon the settlement of such
Restricted Stock Units, and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind due to
the Employee federal, state, local and applicable non-U.S. taxes of any kind
required by law to be withheld upon the settlement of such Restricted Stock
Units.

 

3

 



 

--------------------------------------------------------------------------------

 

10.

Confidential Information; Noncompetition; Nonsolicitation.

 

 

(a)

The Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its Affiliates and their respective businesses that the
Employee obtains during the Employee’s employment by the Company or any of its
Affiliates and that (i) is not public knowledge or (ii) became public knowledge
as a result of the Employee’s violation of this Paragraph 10(a) (“Confidential
Information”). The Employee acknowledges that the Confidential Information is
highly sensitive and proprietary and includes, without limitation: product
design information, product specifications and tolerances, manufacturing
processes and methods, information regarding new product or new feature
development, information regarding how to satisfy particular customer needs,
expectations and applications, information regarding strategic or tactical
planning, information regarding pending or planned competitive bids, information
regarding costs, margins, and methods of estimating, and information regarding
key employees. The Employee shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Employee’s employment
by the Company or any of its Affiliates, except with the prior written consent
of the Company or as otherwise required by law or legal process. All computer
software, business cards, telephone lists, customer lists, price lists, contract
forms, catalogs, records, files and know-how acquired while an employee of the
Company or any of its Affiliates are acknowledged to be the property of the
Company or the applicable Affiliate(s) and shall not be duplicated, removed from
the possession or premises of the Company or such Affiliate(s) or made use of
other than in pursuit of the business of the Company and its Affiliates or as
may otherwise be required by law or any legal process, and, upon Termination of
Employment for any reason, Employee shall deliver to the Company (or the
applicable Affiliate, if the Employee is employed outside the United States),
without further demand, all such items and any copies thereof which are then in
his or her possession or under his or her control. Nothing in this Agreement is
intended to limit the Company’s or its Affiliates’ rights with respect to trade
secrets.

 

 

(b)

The Employee acknowledges that his or her employment may place him or her in a
position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Employee may be given access to and
asked to maintain and develop relationships with such customers. The Employee
acknowledges that such relationships are of substantial value to the Company and
its Affiliates and that it is reasonable for the Company to seek to prevent
Employee from giving competitors unfair access to such relationships.

 

 

(c)

Prior to and through a two-year period following the Termination of Employment
date, the Employee will not, except upon prior written permission signed by the
President or an Executive Vice President of the Company, consult with or advise
or, directly or indirectly, as owner, partner, officer or employee, engage in
business with (1) any of the companies set forth on Exhibit 1 or any of their
successors or

 

4

 



 

--------------------------------------------------------------------------------

assigns or (2) any corporation or entity (A) controlled by, controlling or under
common control with any such company and (B) engaged, directly or indirectly, in
a business that competes with any business conducted by the Company or any of
its subsidiaries. Exhibit 1 is attached to and forms a part of this Agreement.
Notwithstanding the foregoing, the Employee may make and retain investments in
not more than three percent of the equity of any such company if such equity is
listed on a national securities exchange or regularly traded in an
over-the-counter market.

 

 

(d)

Prior to and through a two-year period following the Termination of Employment
date, the Employee will not, directly or indirectly (i) employ or solicit for
employment on behalf of any organization other than the Company or one of its
Affiliates any person (other than any personal assistant hired to work directly
for the Employee) employed by the Company or any of its Affiliates (or any
person who was so employed at any time during the preceding three months) or
(ii) be involved in any way, on behalf of any organization other than the
Company or one of its Affiliates, in the hiring process of any person (other
than any personal assistant hired to work directly for the Employee) known by
the Employee (after reasonable inquiry) to be employed by the Company or any of
its Affiliates at such time (or any person who was so employed at any time
during the preceding three months).

 

 

(e)

In the event of a breach of the Employee’s covenants under this Paragraph 10,
the Restricted Stock Units shall immediately be forfeited as of the date of such
breach. The Employee acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such forfeiture shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 10(f) or at law.

 

 

(f)

In the event of a breach of the Employee’s covenants under this Paragraph 10, it
is understood and agreed that the Company and any Affiliate(s) that employed the
Employee shall be entitled to injunctive relief, as well as any other legal or
equitable remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee in Paragraphs 10(a), (b), (c) and (d)
of this Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law. Therefore, the Employee agrees that the Company and any
Affiliate(s) that employed the Employee shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain the Employee from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies that the Company or its
Affiliates may have.

 

5

 



 

--------------------------------------------------------------------------------

 

 

(g)

The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 10 and the interpretation and enforcement of this
Paragraph 10, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 10.

 

11. Mandatory Deferral of Settlement When Section 162(m) Limits Apply. In
accordance with Section 1.409A-2(b)(7)(i) of the Treasury Regulations, and
notwithstanding any other provision in this Agreement, settlement of the
Restricted Stock Units may be delayed, as described below:

 

 

(a)

The settlement (but not the vesting) of Restricted Stock Units scheduled to
settle on a specified Original Settlement Date pursuant to Paragraph 1 shall be
deferred automatically if, but only if, both of the following are true as to the
Employee:

 

 

(1)

the Employee is a “covered employee” for purposes of Section 162(m) of the Code
for the Company’s taxable year that includes such Original Settlement Date (the
“OSD Taxable Year”); and

 

 

(2)

the Employee’s total “compensation” (excluding compensation treated as
performance-based under Section 162(m)) that the Company and its subsidiaries
could otherwise deduct, including the compensation value of the Restricted Stock
Units scheduled to settle within such taxable year, is expected to exceed
$1,000,000 for such OSD Taxable Year.

 

 

(b)

In the event that a mandatory deferral applies under the terms of Paragraph
11(a), the following provisions shall apply to such deferral:

 

 

(1)

The number of shares of Common Stock that will be distributed to the Employee on
the applicable Original Settlement Date will be only such number as would not
cause the Employee’s “compensation” for Section 162(m) purposes (excluding
compensation treated as performance-based) to exceed $1,000,000 for the
applicable OSD Taxable Year (which shall be zero shares of Common Stock if such
compensation is otherwise over $1,000,000 without taking into account the
Restricted Stock Units scheduled to settle on such Original Settlement Date);

 

6

 



 

--------------------------------------------------------------------------------

 

(2)

Any Restricted Stock Units deferred under this Paragraph 11 and not settled on
the applicable Original Settlement Date will be credited to the Employee in the
form of fully vested deferred stock units (the “Deferred Stock Units”);

 

 

(3)

For any Deferred Stock Units credited to the Employee, on each dividend payment
date with respect to any dividend paid or other distribution made to holders of
shares of Common Stock, the Employee will be credited with additional Deferred
Stock Units (rounded to the nearest whole unit) having a Fair Market Value (as
defined in the Plan) equal to the amount of the dividend (or, in the case of a
non-cash distribution, the fair market value of the property distributed) that
would have been payable to the Employee on such dividend payment date if such
Deferred Stock Units had been treated as outstanding shares of Common Stock on
the applicable record date; and

 

 

(4)

All Deferred Stock Units credited to the Employee under this Paragraph 11 will
be paid (in Common Stock or in cash based on the Fair Market Value of the Common
Stock as of the date immediately prior to the date of payment, at the election
of the Committee) upon the earlier of (i) the earliest date upon which the
Company reasonably anticipates that the Company’s deduction of the payment of
such Deferred Stock Units will not be limited or eliminated by the application
of Section 162(m) of the Code and (ii) if the Employee experiences a “separation
from service” with the Company (as provided for under Section 409A of the Code
and the regulations thereunder), as soon as practicable following such
separation from service in the calendar year of such separation from service
(or, if later, no later than 2-1/2 months following the separation from
service); provided that, with respect to subclause (ii), in the event that the
Employee is considered a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder) at the time of his
“separation from service,” such payment will take place on the date that is six
months and one day after the Employee’s “separation from service” if such delay
is required in order to comply with Section 409A of the Code and the regulations
thereunder.

 

 

(c)

The Company’s determination that the Employee meets the requirements for a
mandatory deferral under this Paragraph 11, and its determination of the number
of shares that may be distributed to the Employee under Paragraph 11(b)(1)
above, shall be conclusive and binding on the Employee in the absence of bad
faith or manifest error.

 

12.       Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

7

 



 

--------------------------------------------------------------------------------

If to the Employee:

 

 

If to the Company:

Joy Global Inc.

100 East Wisconsin Avenue, Suite 2780

Milwaukee, WI 53202

Attention: Corporate Secretary

 

Facsimile:

414-319-8520

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 12. Notice and
communications shall be effective when actually received by the addressee.

 

13.       Successors. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any transferee or successor of the Employee
pursuant to Paragraph 7.

 

14.       Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.

 

15.       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.

 

16.       Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

 

17.       Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

8

 



 

--------------------------------------------------------------------------------

18.       Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

19.       Section 409A of the Code. This Agreement and the Plan are intended,
and shall be construed, to comply with the requirements of Section 409A of the
Code. However, neither the Agreement nor the Plan transfers to the Company or
any entity or other individual any tax or penalty that is the responsibility of
the Employee. If any distribution or settlement of a Restricted Stock Unit or
Deferred Stock Unit pursuant to the terms of this Agreement or the Plan would
subject the Employee to tax under Section 409A of the Code, the Company shall
modify this Agreement and/or the Plan (in each case, without the consent of the
Employee) in the least restrictive manner necessary in order to comply with the
provisions of Section 409A, other applicable provision(s) of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions and, in each case, without any material diminution in the value of
the payments to the Employee.

 

20.       Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

 

 

21.

Miscellaneous.

 

 

(a)

This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or its Affiliates, nor shall this Agreement interfere in
any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.

 

 

(b)

This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

9

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.

 

JOY GLOBAL INC.

 

Sean D. Major

Executive Vice President, General Counsel

 

and Secretary

 

EMPLOYEE:

 

 

 

By:

 

 

10

 



 

--------------------------------------------------------------------------------

EXHIBIT 1

 

COMPANIES

 

This Exhibit forms a part of the Restricted Stock Unit Award Agreement, entered
into as of December 8, 2008, between Joy Global Inc. and .

 

 

1.

Bucyrus International, Inc.

 

2.

Drives and Controls Services (DCS)

 

3.

Eickhoff Corporation

 

4.

Flanders Electric Motor Service

 

5.

Fletcher International or Fletcher Asset Management

 

6.

Hofmann Engineering Pty. Ltd.

 

7.

Hydramatic Engineering Pty. Ltd.

 

8.

L&H Industrial Inc.

 

9.

Longwall Associates, Inc.

 

10.

Voest-Alpine Bergtechnik

 

11.

Sandvik AB

 

12.

Cogar Manufacturing Inc.

 

13.

Precision Inc.

 

14.

FMC Technologies Inc.

 

15.

The Nepean Group

 

16.

The Rulmeca Group

 

17.

Ace Conveyor Equipment Ltd.

 

18.

Universal Conveyor Co. Limited

 

19.

Lorbrand (Pty.) Ltd.

 

11

 



 

 